DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the filing on 2/4/2022.  Since the previous filing, claims 1, 12-15 and 19 have been amended, claims 2-5, 11, 16-18 and 20 have been cancelled and no claims have been added.  Thus, claims 1, 6-10, 12-15 and 19 are pending in the application.
In regards to the previous 102 and 103 rejections, applicant has amended to overcome these rejections and they are therefore withdrawn.
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: the prior art of record, alone or in combination, fails to disclose all of the structural and functional limitations as described in the claims.
Closest prior art of record is Grove (US 6010468) or Welsh (US 2021/0069050).  Both devices are foot orthotics comprising a ball shell, a calf shell and a heel shell, the device having a first inflatable actuator coupled to the ball shell to apply force to the ball region of the foot in order to flex the ankle (Grove: boot 20 uses bellows 133 to apply force, column 11 line 30-31 and 40-43; Welsh: rigid frame 181 has inflation bladder 700 to induce dorsiflexion, paragraph 126-127, Fig 18D-E).  However, neither reference teaches a second inflatable actuator coupled to the heel shell configured to apply a second downward force to the heel region to urge the heel region down into the heel shell.
Thus, independent claims 1 and 19 as well as dependent claims 6-10 and 12-15 are allowable over the prior art of record.
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Arielle Wolff whose telephone number is (571)272-8727. The examiner can normally be reached Mon-Thu 7:30-4:00; Fri 7:30-1:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra Carter can be reached on (571) 272-9034. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ARIELLE WOLFF/            Examiner, Art Unit 3785                                                                                                                                                                                            
/KENDRA D CARTER/            Supervisory Patent Examiner, Art Unit 3785